DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims 12-22 drawn to an invention nonelected with traverse.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (GB 1 209 382), of which a copy of this document was provided with the Information Disclosure Statement dated April 22, 2021.
Regarding claims 1 and 2, Taylor discloses a core (page 1, line 69 through page 2, line 91; and Figures 1-7), in which the core comprises the following structural features:
a shaped body (13); and
one insert (14) incorporated in and sized to shape-fit the shaped body (13) and configured to define a passage for fluid inside a duct.
Taylor fails to teach at least two passages.  However, it would have been obvious to one of ordinary skill in the art to include two inserts in order to have two passages, since this would be within the design expediency for improved cooling efficiency by including two passages rather than a single passage.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding the functional language (e.g. “for producing casting in a modular mold, each said casting having at least one thermally activatable portion shaped so that it can face a heat source, said casting having at least one duct contained inside said portion; said duct being fluid tight so that a fluid can flow through it”), the examiner has considered it.  However, the applicants are reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.  Furthermore, the applicants are reminded that apparatus claims are not limited by the material worked upon per MPEP §2115.
Regarding claim 3, since the claimed invention is limited to a core, the process step of housing the shaped body of the claimed core in a “tubular element” (with said “tubular element” being extraneous to the claimed core) has no patentable weight.
Regarding claims 4 and 5, although Taylor discloses that the core is of a generally cylindrical shape, the prismatic shape of open cross-section (claim 4) and an extension that exceeds a maximum characteristic dimension (claim 5) is not explicitly disclosed.  However, it would have been obvious to one of ordinary skill in the art to provide an insert of any desired shape, since it would be within the design expediency of producing cast components with multiple passages of differing shapes.  Moreover, it would have been obvious to one of ordinary skill in the art to modify the structure of the core, since modification of shape is merely a design choice.  In the absence of persuasive evidence to the contrary, any change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious.  See MPEP 2144.04(IV)(B) and referring to In re Dailey, 357 F.2d 669, 149 USPQ 7 (CCPA 1966).
Regarding claim 6, Taylor discloses that the insert (14) has a closed cross-section (see Figures 4-7).
Regarding claims 7 and 8, although Taylor discloses that the insert (14) has channeling means comprising an elongated body shaped for a fluid to pass through it, a material having an open cell reticulated structure is not explicitly disclosed.  However, it would have been obvious to one of ordinary skill in the art to provide the material with any desired shape, since it would be within the design expediency of producing cast components with differing shapes.  Moreover, it would have been obvious to one of ordinary skill in the art to modify the structure of the core, since modification of shape is merely a design choice.  In the absence of persuasive evidence to the contrary, any change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious.  See MPEP 2144.04(IV)(B) and referring to In re Dailey, 357 F.2d 669, 149 USPQ 7 (CCPA 1966).
Regarding claims 9-11, although Taylor does not explicitly disclose the thermal conductivity of the material, metal or metal alloy material, or graphene, it would have been obvious to one of ordinary skill in the art to use any of one or more types of material (corresponding to the range of thermal conductivity values) that would be able to withstand high temperatures of a casting process.  In this instance, Taylor discloses an insert (14) incorporated in and sized to shape-fit the shaped body (13) and configured to define a passage for fluid inside a duct, wherein selection to change to other material(s) would be within the skill of one ordinary skill in the art.  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
The examiner acknowledges the applicants’ amendment and replacement drawing sheets received by the USPTO on November 15, 2022.  The replacement drawing sheets overcome the prior objection to the drawings.  The amendment overcomes prior objections to the abstract and specification, as well as the prior 35 USC 112(b) rejections.  Claims 12-22 remain withdrawn from consideration as drawn to a non-elected invention, and applicants are referred to above section 1 pertaining to the status of these non-elected claims.  Claims 1-11 remain under consideration in the application.

Applicants' arguments filed November 15, 2022 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 13-15 of the amendment, the applicants argue (in the paragraph bridging pages 13 and 14 of the REMARKS section) that Taylor fails to teach an insert “configured to define at least two passages”.  The examiner maintains the position that it would have been obvious for one of ordinary skill in the art to modify Taylor’s insert to provide two passages.  As set forth in the above 35 USC 103 rejection section, Taylor discloses every claimed element as applicants’ invention, with the exception of the two passages.  However, creating two passages is well known in the art, since it would depend on the number of inserts provided.  In this instance, if two passages were needed, then either two inserts would be placed in the core, or the insert would be manufactured in such a way so as to produce two passages.  In reviewing the claim limitations, there appears to be nothing special or unique in applicants’ claimed invention of how the insert was made in order to create the two passages.  Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art to be merely design choice for the same reasons set forth in addressing claims 1 and 2 in the above 35 USC 103 rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        November 29, 2022